MEMORANDUM **
Dianne Barker appeals pro se from the district court’s order dismissing her employment discrimination action as a discovery sanction under Federal Rule of Civil Procedure 37(b). We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion, Rio Props., Inc. v. Rio Intern. Interlink, 284 F.3d 1007, 1022 (9th Cir.2002), and we affirm.
The district court did not abuse its discretion by dismissing the action in light of Barker’s repeated failure to comply with discovery orders. See Fed.R.Civ.P. 37(b)(2)(C); Rio Props., Inc., 284 F.3d at 1022 (discussing five factors court must weigh in determining whether to dismiss a case for failure to comply with a court order).
We do not review the district court’s order denying reconsideration because Barker did not file an amended notice of appeal from the denial of that order. See Fed. R.App. P. 4(a)(4)(B)(ii).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.